                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION


UNITED STATES OF AMERICA



v.                                            Case No. 8:19-cr-304-T-17SPF

MALCOM GREEN

________________________________/

             ORDER DENYING MOTION FOR PRETRIAL RELEASE

       Before the Court is defendant Malcom Green’s (“Defendant”) Motion to Set

Reasonable Conditions of Pretrial Release (“Motion”) (Doc. 20). On December 6, 2019,

the Court held a bond hearing during which the Government moved for detention

pursuant to 18 U.S.C. § 3142(f)(2). At that time, Defendant did not contest detention.

For the reasons set forth in its Order of Detention Pending Trial (Doc. 15), the Court

found by clear and convince evidence that no condition or combination of conditions of

release would reasonably assure the safety of any person or community and by a

preponderance of the evidence that no condition or combination of conditions of release

would reasonably assure defendant’s appearance as required.

       Pursuant to 18 U.S.C. § 3142(f), a bond “hearing may be reopened, before or

after a determination by the judicial officer, at any time before trial if the judicial officer

finds that information exists that was not known to the movant at the time of the hearing

and that has a material bearing on the issue whether there are conditions of release that

will reasonably assure the appearance of such person as required and the safety of any
other person and the community.” By his Motion, Defendant presented material

information not known during the December 6, 2019 hearing, which justified reopening

the bond hearing. The Court conducted the reopened bond hearing on February 18,

2020, during which the Government and the Defendant presented further evidence and

argument. Defendant proffered that he could reside with his significant other and had

an employment opportunity.

       After considering all the written and oral evidence presented to the Court and the

factors listed in 18 U.S.C. 3142(g), the Court again found by clear and convince

evidence that no condition or combination of conditions of release will reasonably

assure the safety of any person or community and by a preponderance of the evidence

that no condition or combination of conditions of release will reasonably assure

defendant’s appearance as required. The evidence against Defendant, including DNA

evidence, is strong. Defendant has a lengthy criminal history, including a conviction for

battery on a law enforcement officer and two firearm related offenses. The Government

proffered that Defendant attempted to flea at the time of his arrest. In addition,

Defendant has numerous failures to appear and violations of probation.

       Accordingly, Defendant’s Motion is DENIED. Defendant shall remain

committed to the custody of the Attorney General or his designated representative for

confinement in a corrections facility separate, to the extent practicable, from persons

awaiting or serving sentences or being held in custody pending appeal. Defendant shall

be afforded a reasonable opportunity for private consultation with defense counsel. On

Order of a Court of the United States or on request of an attorney for the Government,
                                             2
the person in charge of the corrections facility shall deliver Defendant to the United

States Marshal for the purpose of an appearance in connection with a court proceeding.

       ORDERED in Tampa, Florida, this 18th day of February 2018.




                                             3
